Exhibit 10.1

VOTING AND SUPPORT AGREEMENT

This Voting and Support Agreement (this “Agreement”) is made and entered into as
of November 7, 2016, by and among Oak Valley Resources, LLC, a Delaware limited
liability company (“Stockholder”), Bold Energy Holdings, LLC, a Texas limited
liability company (“Bold”), and Earthstone Energy, Inc., a Delaware corporation
(“Earthstone”).

WHEREAS, Earthstone, Earthstone Energy Holdings, LLC, a Delaware limited
liability company (“EEH”), Lynden USA Inc., a Utah corporation (“Lynden”),
Lynden USA Operating, LLC, a Texas limited liability company, Bold and Bold
Energy III LLC, a Texas limited liability company, propose to enter into that
certain Contribution Agreement, dated as of the date hereof (the “Contribution
Agreement”), which provides, among other things, for (i) the contribution by
Earthstone to EEH of all of the Earthstone Assets, (ii) the contribution by
Lynden to EEH of all of the Lynden Assets and (iii) the contribution by Bold to
EEH of all of the Bold Assets and purchase by Bold of the Earthstone Shares
(collectively, the “Contribution”), upon the terms and subject to the conditions
set forth in the Contribution Agreement (capitalized terms used herein without
definition shall have the respective meanings specified in the Contribution
Agreement);

WHEREAS, Bold, Earthstone and Stockholder are executing this agreement prior to
or contemporaneously with the execution of the Contribution Agreement;

WHEREAS, Stockholder owns shares of common stock, par value $0.001 per share, of
Earthstone (“Common Stock”) (together with any other shares of capital stock of
Earthstone acquired (whether beneficially or of record) by Stockholder after the
date hereof and prior to the earlier of the Closing and the termination of all
of Stockholder’s obligations under this Agreement, including any shares of
Common Stock acquired by means of purchase, dividend or distribution, or issued
upon the exercise of any stock options to acquire Common Stock or warrants or
the conversion of any convertible securities or otherwise, being collectively
referred to herein as the “Securities”);

WHEREAS, (i) adoption of the Contribution Agreement and approval of the
Contribution and the other transactions contemplated thereby, (ii) approval of
the A&R Certificate of Incorporation, (iii) approval of the issuance of the
Earthstone Shares and (iv) approval of the contribution by Earthstone to EEH of
the Earthstone Assets (collectively, the “Majority Approval Matters”), in each
case, by at least a majority of the outstanding shares of Earthstone Common
Stock , are conditions to the consummation of the Contribution;

WHEREAS, in addition to the approval of the Majority Approval Matters by at
least a majority of the outstanding shares of Earthstone Common Stock, the
approval of and adoption by a majority of the outstanding shares of Earthstone
Common Stock, excluding shares held by Stockholder and the executive officers of
Earthstone, of the Contribution Agreement and the Contribution and the other
transactions contemplated by the Contribution Agreement are also a condition to
the consummation of the Contribution (the “Required Minority Approval”); and

WHEREAS, as a condition to the willingness of Bold to enter into the
Contribution Agreement and as an inducement and in consideration therefor,
Stockholder has agreed to enter into this Agreement.

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, intending to be
legally bound, the parties hereto agree as follows:

ARTICLE I

VOTING; GRANT AND APPOINTMENT OF PROXY

Section 1.1    Voting. From and after the date hereof until the earliest to
occur of (a) the consummation of the Contribution, (b) the termination of the
Contribution Agreement pursuant to and in compliance with the terms set forth
therein, (c) the waiver of the condition set forth in the Contribution Agreement
requiring Earthstone to obtain the Required Minority Approval in order to
consummate the Contribution (without the consent of Stockholder or EnCap
Investments, L.P., in their capacities as direct or indirect equityholders of
Earthstone), (d) the

 

1



--------------------------------------------------------------------------------

making of any change, by amendment, waiver, or other modification, by any party,
to any provision of the Contribution Agreement that is adverse to Stockholder
(without the consent of Stockholder or EnCap Investments, L.P., in their
capacities as direct or indirect equityholders of Earthstone) and (e) the mutual
written agreement of each of Stockholder, Earthstone and Bold to terminate this
Agreement (such earliest date, the “Expiration Date”), Stockholder irrevocably
and unconditionally hereby agrees that at any meeting (whether annual or special
and each adjourned or postponed meeting) of Earthstone’s stockholders, however
called, or in connection with any written consent of Earthstone’s stockholders,
in each case, at which or pursuant to which Earthstone’s stockholders will vote
with respect to or consent to any Majority Approval Matters, Stockholder (in
such capacity and not in any other capacity) will (i) appear at such meeting or
otherwise cause all of the Securities to be counted as present thereat for
purposes of calculating a quorum and (ii) vote or cause to be voted (including
by proxy or written consent, if applicable) all of the Securities:

(a)    in favor of the Majority Approval Matters (and, in the event that the
Majority Approval Matters are presented as more than one proposal, in favor of
each proposal that is part of the Majority Approval Matters);

(b)    against any Alternative Proposal, without regard to the terms of such
Alternative Proposal, or any other transaction, proposal, agreement or action
made in opposition to adoption of the Contribution Agreement or in competition
or inconsistent with the Contribution and the other transactions or matters
contemplated by the Contribution Agreement,

(c)    against any other action, agreement or transaction, that is intended,
that could reasonably be expected, or the effect of which could reasonably be
expected, to materially impede, interfere with, delay, postpone, discourage or
adversely affect the Contribution or any of the other transactions contemplated
by the Contribution Agreement or this Agreement or the performance by
Stockholder of its obligations under this Agreement, including: (i) any
extraordinary corporate transaction, such as a merger, consolidation or other
business combination involving Earthstone or any of its Subsidiaries; (ii) a
sale, lease or transfer of a material amount of assets of Earthstone or any of
its Subsidiaries (other than the Contribution) or a reorganization,
recapitalization or liquidation of Earthstone or any of its Subsidiaries;
(iii) an election of new members to the board of directors of Earthstone, other
than nominees to the board of directors of Earthstone who are serving as
directors of Earthstone on the date of this Agreement or as otherwise provided
in the Contribution Agreement; (iv) any material change in the present
capitalization or dividend policy of Earthstone or any amendment or other change
to Earthstone’s certificate of incorporation or bylaws, except (x) as
contemplated by the Contribution Agreement or (y) if approved in writing by
Bold; or (v) any other material change in Earthstone’s corporate structure or
business, except if approved in writing by Bold,

(d)    against any action, proposal, transaction or agreement that would
reasonably be expected to result in a breach in any respect of any covenant,
representation or warranty or any other obligation or agreement of Earthstone
contained in the Contribution Agreement, or of Stockholder contained in this
Agreement, and

(e)    in favor of any other matter necessary for the consummation of the
transactions contemplated by the Contribution Agreement, including the
Contribution and the amendment of the certificate of incorporation of Earthstone
(clauses (a) through (e), the “Required Votes”).

Section 1.2    Grant of Irrevocable Proxy; Appointment of Proxy.

1.2.1    From and after the date hereof until the Expiration Date, Stockholder
hereby irrevocably and unconditionally grants to, and appoints, Bold and any
designee thereof as Stockholder’s proxy and attorney-in-fact (with full power of
substitution), for and in the name, place and stead of Stockholder, to vote or
cause to be voted (including by proxy or written consent, if applicable) the
Securities in accordance with the Required Votes.

1.2.2    Stockholder hereby represents that any proxies heretofore given in
respect of the Securities, if any, are revocable, and hereby revokes such
proxies.

 

2



--------------------------------------------------------------------------------

1.2.3    Stockholder hereby affirms that the irrevocable proxy set forth in this
Section 1.2 is given in connection with the execution of the Contribution
Agreement, and that such irrevocable proxy is given to secure the performance of
the duties of Stockholder under this Agreement. Stockholder hereby further
affirms that the irrevocable proxy is coupled with an interest and, except as
set forth in this Section 1.2, is intended to be irrevocable. If for any reason
the proxy granted herein is not irrevocable, then Stockholder agrees, until the
Expiration Date, to vote the Securities in accordance with Section 1.1(a)
through Section 1.1(e) above as instructed by Bold in writing. The parties agree
that the foregoing is a voting agreement.

Section 1.3    Restrictions on Transfers.

1.3.1    Stockholder hereby agrees that, from the date hereof until the
Expiration Date, except for a Permitted Transfer, it shall not, directly or
indirectly, (a) sell, transfer, assign, tender in any tender or exchange offer,
pledge, encumber, hypothecate or similarly dispose of (by merger, by
testamentary disposition, by operation of law or otherwise), either voluntarily
or involuntarily, or to enter into any contract, option or other arrangement or
understanding with respect to the sale, transfer, assignment, pledge,
Encumbrance, hypothecation or other disposition of (by merger, by testamentary
disposition, by operation of law or otherwise), any Securities, (b) deposit any
Securities into a voting trust or enter into a voting agreement or arrangement
or grant any proxy or power of attorney with respect thereto that is
inconsistent with this Agreement, or (c) agree (whether or not in writing) to
take any of the actions referred to in the foregoing clause (a) or (b) (the
actions described in clauses (a) through (c), a “Transfer”).

1.3.2    For purposes of this Section 1.3, a “Permitted Transfer” means a
Transfer by Stockholder (or an Affiliate thereof) to an Affiliate of
Stockholder, provided that such transferee Affiliate agrees in writing to assume
all of Stockholder’s obligations hereunder in respect of the Securities subject
to such Transfer and to be bound by, and comply with, the terms of this
Agreement, with respect to the Securities subject to such Transfer, to the same
extent as Stockholder is bound hereunder.

ARTICLE II

NO SOLICITATION

Section 2.1    Restricted Activities. Prior to the Expiration Date, Stockholder
(in its capacity as a stockholder of Earthstone) shall not, shall cause its
officers and directors not to, and shall use reasonable best efforts to cause
its agents, advisors and other representatives (in each case, acting in their
capacity as such to Stockholder, the “Stockholder Representatives”) not to,
(a) initiate, solicit or knowingly encourage or knowingly take or continue any
other action to facilitate the submission of any inquiry, indication of
interest, proposal or offer that constitutes, or would reasonably be expected to
lead to, an Alternative Proposal, (b) participate in any discussions or
negotiations regarding, or that would reasonably be expected to lead to any
Alternative Proposal (other than to inform a Person of the existence of this
Section 2.1 and Section 6.3 of the Contribution Agreement), (c) furnish any
non-public information or data regarding Earthstone or any of its Subsidiaries
to, or afford access to the properties, personnel, books and records of
Earthstone to, any Person (other than Bold and its Subsidiaries) in connection
with or in response to or in circumstances that would reasonably be expected to
lead to, any Alternative Proposal, (d) take any action to make the provisions of
any “fair price,” “moratorium,” “control share acquisition,” “business
combination” or other similar anti-takeover statute or regulation (including any
transaction under, or a third party becoming an “interested stockholder” under,
Section 203 of the DGCL), or any restrictive provision of any applicable
anti-takeover provision in Earthstone’s certificate of incorporation or bylaws,
inapplicable to any Person other than Bold and its Subsidiaries or to any
transactions constituting or contemplated by an Alternative Proposal, or
(e) resolve or agree to do any of the foregoing (the activities specified in
clauses (a) through (e) being hereinafter referred to as the “Restricted
Activities”).

Section 2.2    Notification. Stockholder (in its capacity as a stockholder of
Earthstone) shall, and shall cause the Stockholder Representatives to,
immediately cease and terminate any and all existing activities, discussions or
negotiations with any Person with respect to an Alternative Proposal. From and
after the date hereof until the Expiration Date, Stockholder shall as promptly
as practicable (and in any event within 24 hours) (i) notify Bold of (x) any
Alternative Proposal it receives in its capacity as a stockholder of Earthstone,
(y) any request it receives in its capacity as a stockholder of Earthstone for
non-public information relating to Earthstone or its Subsidiaries, other than
requests for information not reasonably expected to be related to an Alternative
Proposal,

 

3



--------------------------------------------------------------------------------

and (z) any inquiry or request for discussion or negotiation it receives in its
capacity as a stockholder of Earthstone regarding an Alternative Proposal,
(ii) if such Alternative Proposal, request or inquiry is in writing, deliver to
Bold a copy of such Alternative Proposal, request or inquiry and any related
draft agreements and other written material setting forth the terms and
conditions of such Alternative Proposal, and (iii) if such Alternative Proposal,
request or inquiry is oral, provide to Bold a reasonably detailed summary
thereof. Stockholder shall keep Bold reasonably informed on a prompt and timely
basis of the status and material details of any such Alternative Proposal and
with respect to any material change to the terms of any such Alternative
Proposal within 24 hours of any such material change. This Section 2.2 shall not
apply to any Alternative Proposal received by Earthstone.

Section 2.3    Capacity. Stockholder is signing this Agreement solely in its
capacity as a stockholder of Earthstone and nothing contained herein shall in
any way limit or affect any actions taken by any Stockholder Representative in
his capacity as a director of Earthstone, and no action taken in any such
capacity as a director shall be deemed to constitute a breach of this Agreement.

ARTICLE III

REPRESENTATIONS, WARRANTIES AND COVENANTS

OF STOCKHOLDER

Section 3.1    Representations and Warranties. Stockholder represents and
warrants to Bold as follows: (a) Stockholder has full legal right and capacity
to execute and deliver this Agreement, to perform Stockholder’s obligations
hereunder and to consummate the transactions contemplated hereby, (b) this
Agreement has been duly executed and delivered by Stockholder and the execution,
delivery and performance of this Agreement by Stockholder and the consummation
of the transactions contemplated hereby have been duly authorized by all
necessary action on the part of Stockholder and no other actions or proceedings
on the part of Stockholder are necessary to authorize this Agreement or to
consummate the transactions contemplated hereby, (c) this Agreement constitutes
the valid and binding agreement of Stockholder, enforceable against Stockholder
in accordance with its terms, (d) the execution and delivery of this Agreement
by Stockholder does not, and the consummation of the transactions contemplated
hereby and the compliance with the provisions hereof will not, conflict with or
violate any Laws or agreement binding upon Stockholder or the Securities, nor
require any authorization, consent or approval of, or filing with, any
Governmental Entity, except for filings with the Securities and Exchange
Commission by Stockholder, (e) Stockholder owns, beneficially and of record, or
controls 9,162,452 shares of Common Stock and (f) except for such transfer
restrictions of general applicability as may be provided under the Securities
Act of 1933, as amended, and the “blue sky” laws of the various states of the
United States, Stockholder owns, beneficially and of record, or controls all of
the Securities free and clear of any proxy, voting restriction, adverse claim or
other Encumbrance (other than any restrictions created by this Agreement) and
has sole voting power with respect to the Securities and sole power of
disposition with respect to all of the Securities, with no restrictions on
Stockholder’s rights of voting or disposition pertaining thereto, and no person
other than Stockholder has any right to direct or approve the voting or
disposition of any of the Securities.

Section 3.2    Covenants. Stockholder hereby:

(a)    agrees to promptly notify Earthstone and Bold of the number of any new
Securities acquired by Stockholder after the date hereof and prior to the
Expiration Date. Any such Securities shall be subject to the terms of this
Agreement as though owned by Stockholder on the date hereof; and

(b)    agrees to permit Earthstone to publish and disclose in the Proxy
Statement Stockholder’s identity and ownership of the Securities and the nature
of the Stockholder’s commitments, arrangements and understandings under this
Agreement.

ARTICLE IV

TERMINATION

This Agreement shall terminate and be of no further force or effect upon the
Expiration Date. Notwithstanding the preceding sentence, this Article IV and
Article V shall survive any termination of this Agreement. Nothing in this
Article IV shall relieve or otherwise limit any party of liability for willful
breach of this Agreement.

 

4



--------------------------------------------------------------------------------

ARTICLE V

MISCELLANEOUS

Section 5.1    No Ownership Interest. Nothing contained in this Agreement shall
be deemed to vest in Bold any direct or indirect ownership or incidence of
ownership of or with respect to any Securities. All rights, ownership and
economic benefit relating to the Securities shall remain vested in and belong to
Stockholder, and Bold shall have no authority to direct Stockholder in the
voting or disposition of any of the Securities, except as otherwise provided
herein.

Section 5.2    Expenses. Each party shall bear their respective expenses, costs
and fees (including attorneys’, auditors’ and financing fees, if any) in
connection with the preparation, execution and delivery of this Agreement and
compliance herewith, whether or not the Contribution is effected.

Section 5.3    Notices. Any notice, request, instruction or other document to be
given hereunder by any party to the others shall be in writing and delivered
personally or sent by registered or certified mail, return receipt requested and
postage prepaid, or by facsimile (providing confirmation of such facsimile
transmission):

To Bold:

Bold Energy Holdings, LLC

600 N. Marienfeld St., Suite 1000

Midland, Texas 79701

Facsimile: 432-224-1054

Attention: Joseph L. Castillo

Email: joseph.castillo@boldenergy.com

with copies to:    

Latham & Watkins LLP

811 Main Street, Suite 3700

Houston, Texas 77002

Attention: Michael E. Dillard

Facsimile: (713) 546-5401

Email: michael.dillard@lw.com

To Stockholder:

Oak Valley Resources, LLC

1400 Woodloch Forest Drive, Suite 300

The Woodlands, Texas 77380

Attn: Frank A. Lodzinski

Facsimile: (281) 298-4272

Email: frank@earthstoneenergy.com

with copies to:

Vinson & Elkins LLP

1001 Fannin Street, Suite 2600

Attention: William Matthew Strock

Facsimile: (713) 615-5650

Email: mstrock@velaw.com

 

5



--------------------------------------------------------------------------------

To Earthstone:

Earthstone Energy, Inc.

1400 Woodloch Forest Drive, Suite 300

The Woodlands, Texas 77380

Attn: Frank A. Lodzinski

Facsimile: (281) 298-4272

Email: frank@earthstoneenergy.com

with a copy to:

Jones & Keller, P.C.

1999 Broadway, Suite 3150

Denver, Colorado 80202

Telephone: (303) 573-1600

Facsimile: (303) 573-8133

Attention: Reid A. Godbolt, Esq.

or to such other Persons or addresses as may be designated in writing by the
party to receive such notice as provided above.

Section 5.4    Amendments; Waivers. Any provision of this Agreement may be
amended or waived if, and only if, such amendment or waiver is in writing and
signed (i) in the case of an amendment, by Bold, Earthstone and Stockholder, and
(ii) in the case of a waiver, by the party (or parties) against whom the waiver
is to be effective. No failure or delay by any party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.

Section 5.5    Assignment. No party to this Agreement may assign any of its
rights or obligations under this Agreement, including by sale of stock,
operation of law in connection with a merger or sale of substantially all the
assets, without the prior written consent of the other parties hereto.

Section 5.6    No Partnership, Agency, or Joint Venture. This Agreement is
intended to create, and creates, a contractual relationship and is not intended
to create, and does not create, any agency, partnership, joint venture or any
like relationship between the parties hereto.

Section 5.7    Entire Agreement. This Agreement and the Contribution Agreement
constitute the entire agreement, and supersede all other prior and
contemporaneous agreements, understandings, undertakings, arrangements,
representations and warranties, both written and oral, among the parties with
respect to the subject matter hereof.

Section 5.8    No Third-Party Beneficiaries. This Agreement is not intended to
confer upon any Person other than the parties hereto any rights or remedies
hereunder.

Section 5.9    Jurisdiction; Specific Enforcement; Waiver of Trial by Jury. The
parties agree that irreparable damage may occur in the event that any of the
provisions of this Agreement are not performed, or are threatened to be not
performed, in accordance with their specific terms or are otherwise breached. It
is accordingly agreed that, in addition to any other remedy that may be
available to it, including monetary damages, each of the parties shall be
entitled to seek an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the terms and provisions of this Agreement
exclusively in the Court of Chancery of the State of Delaware (“Delaware Court
of Chancery”) and any state appellate court therefrom within the State of
Delaware (or, if the Delaware Court of Chancery declines to accept jurisdiction
over a particular matter, any federal court sitting within the State of
Delaware), and all such rights and remedies at law or in equity shall be
cumulative. The parties further agree that no party to this Agreement shall be
required to obtain, furnish or post any bond or similar instrument in connection
with or as a condition to obtaining any remedy referred to in this Section 5.9
and each party waives any objection to the imposition of such relief or any
right it may have to require the obtaining,

 

6



--------------------------------------------------------------------------------

furnishing or posting of any such bond or similar instrument. In addition, each
of the parties hereto irrevocably agrees that any legal action or proceeding
with respect to this Agreement and the rights and obligations arising hereunder,
or for recognition and enforcement of any judgment in respect of this Agreement
and the rights and obligations arising hereunder brought by the other parties
hereto or its successors or assigns, shall be brought and determined exclusively
in the Delaware Court of Chancery and any state appellate court therefrom within
the State of Delaware (or, if the Delaware Court of Chancery declines to accept
jurisdiction over a particular matter, any federal court sitting within the
State of Delaware). Each of the parties hereto hereby irrevocably submits with
regard to any such action or proceeding for itself and in respect of its
property, generally and unconditionally, to the personal jurisdiction of the
aforesaid courts and agrees that it will not bring any action relating to this
Agreement or any of the transactions contemplated by this Agreement in any court
other than the aforesaid courts. Each of the parties hereto hereby irrevocably
waives, and agrees not to assert, by way of motion, as a defense, counterclaim
or otherwise, in any action or proceeding with respect to this Agreement, (a)
any claim that it is not personally subject to the jurisdiction of the above
named courts, (b) any claim that it or its property is exempt or immune from
jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
and (c) to the fullest extent permitted by applicable law, any claim that (i)
the suit, action or proceeding in such court is brought in an inconvenient
forum, (ii) the venue of such suit, action or proceeding is improper or (iii)
this Agreement, or the subject matter hereof, may not be enforced in or by such
courts. To the fullest extent permitted by applicable law, each of the parties
hereto hereby consents to the service of process in accordance with Section 5.3;
provided, however, that nothing herein shall affect the right of any party to
serve legal process in any other manner permitted by law. EACH OF THE PARTIES
HERETO IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

Section 5.10    Governing Law. This Agreement, and all claims or causes of
action (whether at law, in contract or in tort or otherwise) that may be based
upon, arise out of or relate to this Agreement or the negotiation, execution or
performance hereof, shall be governed by and construed in accordance with the
laws of the State of Delaware, without giving effect to any choice or conflict
of law provision or rule (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Delaware.

Section 5.11    Interpretation. (a) The words “hereof”, “herein”, and
“hereunder” and words of similar import, when used in this Agreement, shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement; (b) the words “date hereof,” when used in this Agreement, shall refer
to the date set forth in the Preamble; (c) the terms defined in the singular
have a comparable meaning when used in the plural, and vice versa; (d) the terms
defined in the present tense have a comparable meaning when used in the past
tense, and vice versa; (e) any references herein to a specific Section or
Article shall refer, respectively, to Sections or Articles of this Agreement;
(f) wherever the word “include”, “includes”, or “including” is used in this
Agreement, it shall be deemed to be followed by the words “without limitation”;
(g) references herein to any gender includes each other gender; (h) the word
“or” shall not be exclusive; (i) the headings herein are for convenience of
reference only, do not constitute part of this Agreement and shall not be deemed
to limit or otherwise affect any of the provisions hereof; and (j) the parties
hereto have participated jointly in the negotiation and drafting of this
Agreement and, in the event that an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as jointly drafted by
the parties hereto and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provision of this
Agreement.

Section 5.12    Counterparts. This Agreement may be executed in any number of
counterparts, each such counterpart (including any facsimile or electronic
document transmission of such counterpart) being deemed to be an original
instrument, and all such counterparts shall together constitute the same
agreement.

Section 5.13    Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability or the other provisions hereof. If any
provision of this Agreement, or the application thereof to any Person or any
circumstance, is invalid or unenforceable, (a) a suitable and equitable
provision shall be substituted therefor in order to carry out, so far as may be
valid and enforceable, the intent and purpose of such invalid or unenforceable
provision; and (b) the remainder of this Agreement and the application of such
provision to other Persons or circumstances shall not be affected by such
invalidity or unenforceability, nor shall such invalidity or unenforceability
affect the validity or enforceability of such provision, or the application
thereof, in any other jurisdiction.

    [Signature Pages Follow]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date and year first written above.

 

OAK VALLEY RESOURCES, LLC By:  

/s/ Frank A. Lodzinski

Name:   Frank A. Lodzinski Title:   President and Chief Executive Officer
EARTHSTONE ENERGY, INC. By:  

/s/ Frank A. Lodzinski

Name:   Frank A. Lodzinski Title:   President and Chief Executive Officer   BOLD
ENERGY HOLDINGS, LLC By:   EnCap Energy Capital Fund IX, L.P., Sole Member of
Bold Energy Holdings, LLC By:   EnCap Equity Fund IX GP, L.P., General Partner
of EnCap Energy Capital Fund IX, L.P. By:   EnCap Investments L.P., General
Partner of EnCap Equity Fund IX GP, L.P. By:   EnCap Energy Capital Fund IX,
L.P., General Partner of EnCap Investments L.P. By:  

/s/ Robert L. Zorich

Name:   Robert L. Zorich Title:   Managing Partner

[Signature Page to Voting and Support Agreement]